Citation Nr: 1120781	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1969, including approximately 14 months in Vietnam.  He was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  He was also a member of the National Guard from June 1971 to April 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2006, the Veteran provided testimony at a Travel Board hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.

In January 2007 and July 2009, the Board remanded these claims for additional development.  Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claims for service connection bilateral hearing loss, a right hip disorder, and a left shoulder disorder as reflected in a November 2010 Supplemental Statement of the Case (SSOC).  

The issue of entitlement to an initial rating in excess of 10 percent for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence indicates that the Veteran did not have a left shoulder disability until many years after active service.

2.  The preponderance of the competent medical evidence indicates that the Veteran's current right hip disability is related to nonservice-connected degenerative disc disease of the lumbar spine which developed over years of laboring post-service.

3.  A July 2010 VA medical opinion from an audiologist concludes that the Veteran's current bilateral hearing loss is at least as likely as not (50/50 probability) due to noise exposure during service.

4.  The Veteran's current bilateral hearing loss is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

In this case, VCAA letters issued by the RO in September 2003 and December 2003 explained the evidence necessary to substantiate the claims for service connection for bilateral hearing loss, a right hip disability, and a left shoulder disability.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  In addition, the VCAA notice letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The letters were provided prior to initial adjudication of the claims, in accordance with Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains VA and Social Security Administration (SSA) records as well as reports of VA examinations conducted in April 2004 and May 2009.  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect review of the claims file, examination of the Veteran, and description and evaluation of the left shoulder and right hip conditions.  The Board finds that the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran was provided with a VA audiology examination in May 2009 on the matter of whether his bilateral hearing loss disability began during service or was related to any incident of service, to include his exposure to noise while serving in the armored division and/or serving on helicopters in Vietnam.  The examination report reflects a detailed review of the claims file, taking of a detailed history from the Veteran, audiological testing, and a conclusion.  The Board previously remanded the claim for service connection for bilateral hearing loss for a clearer medical opinion from the examiner.  The remand instructions from the Board's July 2009 remand were complied with and the VA examiner provided a rationale for her opinion and commented that she was unable to determine what percentage of the Veteran's current bilateral hearing loss was attributable to in-service noise exposure and what percentage was attributable to post-service occupational noise.  

The development directed in the prior remands has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required).  As the Board will grant service connection for the hearing loss disability, the Board need not consider whether the examiner's opinion was adequate for the purpose of adjudication of that claim.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under the VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory law or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

Left Shoulder Condition

Service treatment records from October and November 1966 document the Veteran was involved in an aircraft accident.  He complained of bruises on his back and there was tenderness over the last rib on his right side, but there was no mention of his left shoulder.  It was noted that no X-rays were taken because the machine was inoperable.  The examiner assessed the Veteran as being capable to return to flight duty.  A September 1969 separation examination revealed normal upper extremities, and the Veteran denied bone and joint deformity in a September 1969 report of medical history.

The Veteran denied a painful or "trick" shoulder in a June 1971 report of medical history upon enlistment in the National Guard.  A June 1971 enlistment examination revealed normal upper extremities.

In a July 2003 VA treatment note, the Veteran reported pain in his left shoulder for several months.  He noted continued pain in his left shoulder in September and October 2003 VA treatment notes.  

In a September 2003 statement, the Veteran stated he was involved in a helicopter wreck in Vietnam in October 1966.  He reported he was thrown out of the helicopter when the propellers of the helicopter hit the ground.  His seat belt pulled him back into the helicopter.  He indicated that he was taken to the infirmary, examined by a doctor, and taken off of flight and regular duty for awhile.  He noted his left shoulder began hurting while he was stationed at Fort Knox, but increased in severity within the last 10 to 12 years.  

In a résumé submitted by the Veteran in September 2003, he noted employment in construction; heavy haulage trucking; utility work at a mine, including operating haul trucks, motor graders, water trucks, dozers, and loaders; production loading; desk clerk and night auditor at a hotel; cab driver; seed mixing and fence repair with the Bureau of Land Management; and on the receiving crew at a Walmart store.  The Veteran stated he had over 20 years of experience working on heavy equipment in the mining industry and operated different types and sizes of haul trucks, motor graders, front end loaders, and water wagons.  

In an October 2003 VA treatment note, the Veteran related his left shoulder gave out on him periodically.  He stated he had these problems for about ten years and he could not recall an injury event.  October 2003 Magnetic Resonance Imaging (MRI) revealed no fracture or dislocation and no bony abnormality in the left shoulder.

During a December 2003 VA orthopedic consultation, the Veteran complained of pain in his left shoulder.  The examiner ordered an MRI and diagnosed impingement syndrome with a possible rotator cuff tear.  A January 2004 MRI showed a small focal complete rotator cuff tear in the left shoulder.  In a February 2004 VA orthopedic note, the examiner recommended surgery on the left shoulder to relieve the impingement and to explore and repair the rotator cuff tendon.  Later VA treatment records indicate the Veteran did not have shoulder surgery because he was on Coumadin for atrial fibrillation.

In a January 2004 statement, the Veteran reported his left shoulder started giving him trouble after he started clearing post when he was being mustered out.  He stated, "I don't think it is due to any injury I received as I don't remember injuring it unless I did while being a life guard for the pools on post."  

During an April 2004 VA general medical compensation and pension examination, the Veteran reported he was currently employed at Walmart and assembled patio furniture and barbecues.  He indicated he could lift 50 pounds on the floor but lifting as little as 20 pounds would cause him difficulty if he did it repeatedly.  He stated that he believed he was injured at the time of the helicopter crash in service.  He said he had not been able to abduct his left shoulder fully since the crash.  Physical examination of the shoulder showed restriction.  The diagnosis was impingement syndrome of the left shoulder with a rotator cuff tear.

In a January 2005 statement, the Veteran stated that at the time of the helicopter crash, he was holding onto a machine gun with his left hand because there were no bungee cords, (then customary in adapted helicopters) to hang them on and there were no gun mounts until 1967.  When the pilot hit a stump which caused the helicopter to crash, the Veteran reported his machine gun was thrown off of his lap and jerked his left arm.  He related that he complained of soreness in his left shoulder when he was examined, but he was told that it was probably a little twinge from the crash.

During the March 2006 Travel Board hearing, the Veteran described the October 1966 helicopter crash in detail.  He testified that the pilot banked right to avoid electrical wires overhead, caught the skid in a stump which caused the helicopter to tip, and the props hit the ground.  He stated, "I was hanging on to my personal weapon which was a 30 caliber machine gun and when the helicopter hit the first time, it jerked it out of my hand and that jerked my hand."  He said he was examined at the base infirmary and he told the examiner that his left shoulder hurt.  He related that the doctor said there did not appear to be any damage.

In an August 2006 SSA history and physical examination report, the Veteran reported he had left shoulder pain and he thought he injured it in a helicopter crash in Vietnam because he had intermittent pain since that time.

In an October 2007 notice of disagreement and a February 2009 statement, the Veteran stated that his shoulder was injured in a helicopter accident in October 1966, but there were no X-rays due to the machine being inoperable at that time.  He related that he was examined by the duty physician and, although he complained about his left shoulder and was told the pain would subside, the examiner was more concerned about the bruise on his right side.  

During a May 2009 VA joints compensation and pension examination, the Veteran complained of a left shoulder condition that began "right after the helicopter accident" in 1966.  He stated he told the examining doctor that he had left shoulder pain and left hand numbness in 1966.  He said that the condition occurred because the machine gun he was holding on to when the helicopter hit the ground was jerked out of his left hand.  He related that the left shoulder complaint did not get into his service treatment records because the doctor was too concerned about the big bruise in his right lower back.  He stated that he did not mention his left shoulder during his September 1969 separation examination because he was not doing anything with it then, he was driving test cars, and he just wanted to get out of the military.  The examiner noted he did not mention his left shoulder during his June 1971 National Guard enlistment examination.  The examiner found crepitus, tenderness, and guarding of movement on examination of the left shoulder.  The diagnosis was left shoulder impingement syndrome and a partial rotator cuff tear.  

The examiner opined that the left shoulder impingement syndrome with rotator cuff tear was less likely as not (less than 50/50 probability) caused by or a result of the helicopter accident or any incident of military service.  The examiner observed that the Veteran's contention of the current left shoulder condition being related to injury while in service lacked credibility due to the lack of any documentation of shoulder symptoms prior to 2003, the history of no shoulder injury in 2003, the significant left shoulder disability found during the current examination, and the Veteran's ability to work in the mines for 25 years post-service up until 2005.  The physician opined that the Veteran would not have been able to do any manual labor type job, in the mines or elsewhere, if the current left shoulder problem was present.  He was not determined physically unable to do mining labor until 2005.  Additionally, the examiner noted, it was quite common for otherwise healthy men in their 50's to develop shoulder impingement syndrome without a specific injury.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is clear from the record that the Veteran has a current left shoulder disability, and the Veteran's account of an in-service combat event is presumed credible for both development and adjudication purposes.  However, the medical evidence of a nexus between the in-service incident and any current shoulder disorder is not sufficient to grant service connection.  

Service treatment records included no reference to complaints of left shoulder pain following the helicopter accident in October 1966, during his September 1969 separation examination, or during his June 1971 National Guard enlistment examination.  While the absence of any mention of any incident in the service treatment record is not dispositive to a denial of the claim, as it bears upon medical nexus evidence, the first documented complaint of left shoulder pain occurred in a July 2003 VA treatment note (when he complained of left shoulder pain for a few months), over 30 years after his discharge from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  The fact of this chronology was certainly recognized in the opinion of the May 2009 VA examiner - again as it bears upon the question of nexus between the presumed credible in-service event and the current diagnosis.

In a September 2003 statement, the Veteran reported his left shoulder pain began at Fort Knox, following his duty in Vietnam, but he could not remember a specific injury.  In October 2003, he stated that his left shoulder problems began 10 years prior and he could not remember a specific injury or event that caused left shoulder pain.  In January 2004, he stated, "I don't think it is due to any injury I received as I don't remember injuring it unless I did while being a life guard for the pools on post."  It was not until a December 2004 VA compensation and pension examination that the Veteran related his left shoulder condition to the helicopter crash.  His rendition of the helicopter crash evolved over time and by the May 2009 VA compensation and pension examination, he remembered holding a machine gun in his left hand during the crash which jerked his left arm and reportedly caused his current left shoulder condition.  

The Board is not convinced by the Veteran's claimed nexus to service because there was no record of any left arm or shoulder complaints in the service treatment records, the first complaint of left shoulder pain was over 30 years after separation from service, and the Veteran's post-service employment is replete with labor intensive occupations.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his left shoulder condition and its relationship to his service is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Most critically, the Veteran's essential contention of a nexus between the in-service event and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau.  The examiner opined that the left shoulder impingement syndrome with rotator cuff tear was less likely as not (less than 50/50 probability) caused by or a result of the helicopter accident or any incident of military service.  The examiner opined that the Veteran's left shoulder condition was not related to injury while in service.  Noting the Veteran's post-service history, the physician opined that the Veteran would not have been able to do any manual labor type job, in the mines or elsewhere, if the current left shoulder problem was present.  He was not determined physically unable to do mining labor until 2005.  Additionally, the examiner noted, it was quite common for otherwise healthy men in their 50's to develop shoulder impingement syndrome without a specific injury.

Although the Veteran served in combat, he is not entitled to service connection when the preponderance of evidence is against the claim as to the question between the claimed disorder and service.  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory at 567.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a left shoulder disability must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Right Hip Condition

There were no complaints, treatment, or diagnoses pertaining to the right hip in the Veteran's service treatment notes.  As discussed above, there was mention of an aircraft accident in service treatment records dated in October and November 1966, but there was no specific mention of the right hip in these notes.  A September 1969 separation examination revealed normal lower extremities, and the Veteran denied bone and joint deformity in a September 1969 report of medical history.

As discussed above, in a September 2003 statement, the Veteran stated he was involved in a helicopter wreck in Vietnam in October 1966, and that his right hip started hurting about 10 to 12 years previously (or, between 1991 and 1993, or approximately 22 years after discharge from active duty).  He related that he could not pursue a career in heavy equipment because he had a hard time getting on and off the equipment due to back and hip pain.  

In a July 2003 VA treatment note, the Veteran reported right hip pain for several months.  In an October 2003 VA treatment note, he stated he had a lot of problems with his low back and right hip and he was concerned that they may be related to a helicopter accident in Vietnam.  He noted the pain began in his lower back and radiated down his right leg.  He stated he had the pains for the past 20 years.  

During an April 2004 VA general medical compensation and pension examination, the Veteran complained of right buttock pain and related it to the helicopter accident.  On physical examination, no problems were noted with the hips.  

A July 2004 VA hip and pelvic MRI revealed minor degenerative changes commensurate with the Veteran's age.  There was a slightly larger effusion involving the right hip compared to the left hip.

In a January 2005 statement, the Veteran argued that at the time of the helicopter crash, there was no X-ray machine at the field dispensary where he was examined, and there was no way of doing an in-depth examination without sending him to the Air Force Hospital at Cam Rahn Bay.  He reported the doctor and his company commander did not deem it necessary to send him to the hospital.  He argued that  his right hip and low back were injured when he was thrashed in and out of the helicopter.  

During the March 2006 Travel Board hearing, the Veteran said when the helicopter crashed, he was bounced back and forth in and out of the helicopter, hitting his back on a pipe that was a part of his seat.  He said every time he was pulled back into the helicopter, he hit his hip on the floor because his flak vest did not come down far enough to protect his hip.  He testified that he was examined at the base infirmary and told the examiner that his back, ribs, head, and shoulder hurt.  

In an October 2007 notice of disagreement and a February 2009 statement, the Veteran reiterated his belief that his right hip was injured in the helicopter crash.  

During a May 2009 VA joints compensation and pension examination, the Veteran reported his right hip condition began around 1972.  The diagnosis was mild symmetric degenerative joint disease of the hips.  The examiner noted no inflammation of the right hip and the reported "right hip pain" was actually more of a buttocks pain.  The examiner opined that the right hip complaints were less likely as not (less than 50/50 probability) caused by or a result of any incident of military service, including his service-connected low back disorder.  The Veteran's low back condition is based on the finding of a mild L2 compression fracture.  

According to the examiner, a compression fracture can cause localized pain and tenderness, although it usually diminishes over the years.  The Veteran's degenerative disc disease of the lumbar spine did not begin in 1966, but developed over years of laboring post-service.  In that sense, the examiner opined the right hip complaints appeared to be due to the degenerative disc disease, and were not related to the service-connected L2 compression fracture.

The preponderance of the competent evidence is against a finding of a nexus between the current disability and an in-service injury or his service-connected low back disability.

As discussed above, the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno at 469-70.  

As mandated in Jandreau, the Veteran's essential contention has been investigated by a competent medical examiner, who noted a mild L2 compression fracture such as had by the Veteran can cause localized pain and tenderness, although it usually diminishes over the years.  The Veteran's degenerative disc disease of the lumbar spine did not begin in 1966, but developed over years of laboring post-service.  In that sense, the examiner opined the right hip complaints appeared to be due to the degenerative disc disease (not a service-connected disorder), and were not related to the service-connected L2 compression fracture.

The Veteran has also provided inconsistent accounts of the development of his disorder beginning in service, because in September 2003, he first alleged that his right hip began hurting 10 or 12 years previously.  As noted, apart from its inconsistency as to its onset, a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  During a May 2009 VA compensation and pension examination, he reported his right hip condition began around 1972.  Since his separation from active duty in November 1969, the Veteran was employed as a heavy equipment operator, miner, and on a receiving crew at Walmart.  Further, a July 2004 MRI of the hip and pelvis revealed minor degenerative changes which were interpreted as commensurate with the Veteran's age.

As discussed above, a combat veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory at 567.  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a right hip disability must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral Hearing Loss

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

A November 1964 enlistment examination included an audiological evaluation which revealed pure tone thresholds, in decibels, noted as follows:
 

HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
-5 (10)
-5 (5)
0 (10)
20 (30)
30 (35)
N/A
LEFT
0 (15)
-5 (5)
10 (20)
25 (35)
20 (25)
10 (20)

In a November 1964 report of medical history, the Veteran denied ear trouble and running ears.  

At the time of the Veteran's September 1969 separation examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

In a September 1969 report of medical history, the Veteran denied hearing loss, ear trouble, and running ears.

A June 1971 enlistment examination for the National Guard included an audiological evaluation which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
15
LEFT
25
15
25
10
10

As discussed above, in a résumé submitted in September 2003, the Veteran's employment history included: construction; heavy haulage trucking; utility work at a mine, including operating haul trucks, motor graders, water trucks, dozers, and loaders; production loading; desk clerk and night auditor at a hotel; cab driver; seed mixing and fence repair with the Bureau of Land Management; and work on the receiving crew at Walmart.  The Veteran stated he had over 20 years of experience on heavy equipment in the mining industry and operated different types and sizes of haul trucks, motor graders, front end loaders, and water wagons.  

In an October 2003 VA treatment note, the Veteran complained of deafness in both ears since he was in the military.

In a January 2004 statement, the Veteran wrote that he began losing his hearing in Kentucky at Fort Knox after he was on the firing range in the turret of a tank.  He stated that he talked to a doctor about his hearing loss at the hospital in Fort Knox, but the doctor told him that it was "normal" in an armored outfit.

During a February 2004 VA audiology consultation, the Veteran complained of bilateral hearing loss since the military.  He reported he served in the Army for five years and was exposed to noise from tanks and gunfire.  He indicated that he worked in mining post-service, and that he was exposed to recreational noise from loud cars.  An audiogram revealed pure tone thresholds, in decibels, noted as follows:


HERTZ

250
500
1000
1500
2000
3000
4000
8000
RIGHT
15
10
15 (air) 20 (bone)
35
55 (air)
65 (bone)
60 (air)
65 (bone)
90
100
LEFT
15
10
15
40
70
70
85
95

Word recognition was 100 percent in the right ear and 92 percent in the left ear.  The examining audiologist diagnosed bilateral mild to profound sloping sensorineural hearing loss from 1500 to 8000 Hertz.  He noted excellent speech discrimination in both ears.  

In an April 2004 VA general medical examination report, the examiner noted the claims folder was not present.  During the examination, the Veteran reported he worked in gas stations before entering the Army.  Upon entry, he was trained in tanks and spent time in Germany.  Later, he was a door gunner on a helicopter in Vietnam for 12 months.  On physical examination, the examiner noted decreased hearing to whispered voice bilaterally.  

In a January 2005 statement, the Veteran wrote that he was exposed to a lot of heavy noise while in the military.  He stated that hearing protection gear was not provided, with the exception of the firing range.  He described experiencing constant pressure changes in the up and down motion of the helicopter and in turbulence changes when he was assigned to a helicopter outfit.  The Veteran reported that the September 1969 hearing test at separation from service within his record was inaccurate because he remembered that he could not start "clearing post" until he was within three weeks of discharge and relieved of all duty.  He felt any separation examinations must have occurred in November rather than September.

During a March 2006 Travel Board hearing, the Veteran testified that he served in an armor division as a tank crewman, gunner, loader, and driver.  He stated the only hearing protection afforded was an intercom helmet which covered his ears.  He related he served in Vietnam on helicopters as a door gunner and he had no hearing protection.  He stated he served in combat with the 117th Aviation Company, 10th Aviation Command, running assaults and hauling troops and equipment.  He also testified that upon returning from Vietnam, he was a system instructor at Fort Knox and was exposed to noise outside of a tank when a main gun went off in 1968.  He indicated the incident was not recorded in his records.  Since service, he related that he was an equipment operator on and off for 25 years, but he used ear plugs for hearing protection which he wore "religiously" to avoid being fined.  

During a May 2009 VA audio compensation and pension examination, the Veteran reported hearing loss that interfered with his activities of daily living.  He reported military noise exposure as a helicopter door gunner, occupational noise exposure as a heavy equipment operator with the use of hearing protection, and recreational noise exposure to power tools without the use of hearing protection.  An audiogram revealed pure tone thresholds, in decibels, noted as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
25
25
75
80
90
67.5
LEFT
20
25
75
80
85
66.25

Word recognition was 96 percent for the right ear and 92 percent for the left ear.  The diagnosis was normal to profound sensorineural hearing loss with excellent speech discrimination scores for both ears.  The examining audiologist noted a review of the service medical records showed normal hearing except a mild hearing loss at 4000 Hertz in the right ear during the enlistment examination.  Audiology results from the separation examination showed hearing within normal limits with no evidence of standard threshold shift, bilaterally.  The audiologist opined that because thresholds at 3000 Hertz were not documented at separation, hearing loss was at least as likely as not (50/50 probability) initiated by noise exposure in the military, and aggravated by occupational noise exposure and presbycusis.  

In a January 2007 remand, the Board requested that the RO or Appeals Management Center (AMC) "arrange for an audiologist and otalarynologist to review the claims file, including all pertinent medical records, to examine the appellant and to provide a written opinion as to the etiology and onset of the veteran's current hearing loss, if any."  Further, the Board requested the examiners: 

state whether the veteran's defective hearing, if any, is related to any incident of military service, and state the reasons for such an opinion.  The opinion should include a discussion of the effect and significance, if any, of post-service noise exposure.  If these matters cannot be medically determined without resort to mere conjecture, this should be commented upon by the examiner. 

In a July 2009 remand, the Board requested that the RO or Appeals Management Center (AMC) have the audiologist who examined the Veteran in May 2009 "review the claims files and provide clarification as to whether the Veteran's current hearing loss is causally related to service, to include supporting rationale for all opinions expressed."  

In a December 2009 VA medical opinion, the audiologist who examined the Veteran in May 2009 stated there had been "no change in opinion" offered by the examiner for the May 2009 examination.  In a July 2010 VA medical opinion, the audiologist opined that the Veteran's hearing loss was at least as likely as not (50/50 probability) initiated by noise exposure in the military because audiology thresholds at 3000 Hertz were not documented at separation.  The absence of recorded audiology thresholds at separation led the examiner to determine that the possibility of hearing loss incurred during military service could not be completely ruled out; however, the examiner felt that anything beyond the opinion of at least as likely as not (50/50 probability) would be speculation.  The audiologist concluded she was unable to determine what percentage of the Veteran's hearing loss was due to military noise exposure and/or due to post-military occupational noise exposure and presbycusis without resorting to mere speculation.

Based on a review of the evidence of record, the Board finds the Veteran did not meet the VA criteria for hearing loss at separation from service.  At the time of the Veteran's September 1969 separation examination and the June 1971 enlistment examination for the National Guard, audiological evaluations revealed no hearing loss disability for VA purposes.  The Board does not dispute that the Veteran has a current hearing loss disability, as evidenced by the May 2009 VA compensation and pension audiogram.

According to Hensley v. Brown, 5 Vet. App. 155 (1993), the failure to meet the VA criteria for hearing loss at the time of a veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability because a veteran may establish service connection for a hearing loss disability by submitting evidence that his current disability is related to service.  Here, the May 2009 VA audiologist submitted opinions that essentially found the Veteran's hearing loss had a 50/50 probability of being initiated by noise exposure in the military.  The examiner stated she could not completely rule out the possibility of hearing loss incurred during military service because audiology thresholds at 3000 Hertz were not recorded at separation.  She felt to provide an opinion beyond "at least as likely as not (50/50 probability)" would be speculation.  She also noted she was unable to determine what percentage of hearing loss was due to military noise exposure and/or due to post-service occupational noise exposure and presbycusis.  

Where, as here, there is an approximate balance of positive and negative evidence, a veteran is entitled to the benefit of the doubt.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Consequently, service connection for bilateral hearing loss is warranted.

      (CONTINUED ON NEXT PAGE)
      
      
      


ORDER

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected low back disability, is denied.

Entitlement to service connection for bilateral hearing loss is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


